Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over French (‘480) in view of Hassler (‘099).
French discloses (see Figs. 7 and 8) a system and method including deploying, in a body of water, a plurality of signal sources distributed in a source array, where the plurality of signal sources includes: 
a first signal source (A4) positioned at a first depth in the body of water, and 
a second signal source (A5) positioned at a second, shallower depth in the body of water, 
controlling the first and second depths (via depressor 18),
activating the first and second signal sources to generate first and second seismic signals, and 

The difference between independent claims 1, 8 and 15 and French is the claims specify “that the first signal source and the second signal source are positioned at substantially the same distance from a target subsurface location in a geological formation”.
Hassler discloses (see col. 3, lines 22-54 and col. 4, lines 1-18) a shock wave source (acoustic) for extracorporeal lithotripsy.  Of note with respect to the instant claims is the teaching of using plural sources (25) positioned at substantially the same distance from a target location (F) to provide mechanical and electronic focusing that is less complex.  It is pointed out that even though Hassler is directed to bio-medical imaging and French is directed to seismic exploration/imaging, one of ordinary skill in the art would be adequately versed in and apply the imaging principles of both bio-medical and seismic imaging.
In view of Hassler, it would have been obvious to one of ordinary skill in the art to modify the method/system of French by controlling the first and second depths so that the first signal source and the second signal source are positioned at substantially the same distance from a target subsurface location in a geological formation so as to more accurately pinpoint the target location.  Independent claims 1, 8 and 15 are so rejected.
Per claims 2, 9 and 16, see French, col. 11, lines 4-5.

s 3, 4, 10, 11, 14, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over French (‘480) in view of Hassler (‘099), as applied to claims 1, 8 and 15 above, and further in view of Teyssandier et al (‘328).
Per claims 3, 10 and 17, Teyssandier et al teaches (see col. 5, lines 44-57) changing source array directivity by varying the amplitudes of the sources to tune out direct arrivals such that it would have been obvious to one of ordinary skill in the art to further modify French to vary the amplitudes of the different depth disposed sources of the array.
Per claims 4, 11, 14, 18 and 20, Teyssandier et al teaches (see col. 5, line 64 – col. 6, line 28) driving the different depth disposed sources at different frequencies so as to eliminate ghost notches such that it would have been obvious to one of ordinary skill in the art to further modify French to drive the different depth disposed sources at different frequencies so as to eliminate destructive ghosts.

5.	Claims 5, 6, 12, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over French (‘480) in view of Hassler (‘099), as applied to claims 1, 8 and 15 above, and further in view of Duren et al (WO2012/154294).
 	Per claims 5, 6, 12, 13 and 19, Duren et al teaches using both, monopole and dipole sources, to eliminate the effects of sea surface reflections.  It would have been obvious to one of ordinary skill in the art to further modify French to include co-located monopole and dipole sources so as to eliminate the effects of sea surface reflections.

7 is rejected under 35 U.S.C. 103 as being unpatentable over French (‘480) in view of Hassler (‘099) and Duren et al (WO2012/154294), as applied to claims 1 and 5 above, and further in view of Teyssandier et al (‘328).
 	Per claim 7, Teyssandier et al teaches (see col. 5, line 64 – col. 6, line 28) driving the different depth disposed sources at different frequencies so as to eliminate ghost notches such that it would have been obvious to one of ordinary skill in the art to further modify French to drive the different depth disposed sources at different frequencies so as to eliminate destructive ghosts.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl